DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/24/2021.


 			Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 06/24/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of obtaining, from a blockchain entity, an ownership token associated with the actor instance of the actor, the ownership token being verifiable by a blockchain of the blockchain entity, and using the ownership token for migrating the actor instance, runtimes can ensure that actor instance are not cloned instances of another actor, they are executing as in the context of original application and not another application masqueraded to look like another application.
 
nitiating the migration of the actor instance to the target runtime by sending, to the blockchain entity, a request for registering a transfer of the ownership token to the target runtime, verifying, with the blockchain entity, that the transfer of the ownership token is registered, and migrating, upon successful verification, the actor instance to the target runtime by transferring the actor instance to the target runtime”.

The closest prior art, (Wager et al Us 2017/0024818), discloses performed by a first entity includes receiving a first request from a second entity to transfer tokens from the second entity to a third entity, the tokens including data representing an ownership position of a commodity by the second entity, at least a portion of the commodity being in a physical possession of the first entity. The method includes receiving a second request from the third entity to transfer the tokens from the second entity to the third entity. The method includes when the first request matches the second request, verifying the ownership position of the tokens by the second entity. The method includes upon the successful verification of the ownership position of the tokens, updating the ownership position of the tokens from the second entity to the third entity.

The closest prior art, ( Shen et al US 2011/0099548) discloses  virtual machine migration includes a source host platform, configured to send a migration request to a Migration Authority (MA), and to migrate the virtual machine to a target host platform according to a received migration decision-making result. The MA is configured to perform security checks on the source host platform and the target host platform, to 
 	 
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 39 and 46 and  and 53  and 59  and 65  and 68 . In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495